Citation Nr: 1445587	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss disability. 

2.  Entitlement to an evaluation in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy. 

3.  Entitlement to an evaluation in excess of 20 percent for peripheral vascular disease of the right lower extremity. 

4.  Entitlement to an initial evaluation in excess of 20 percent for peripheral vascular disease of the left lower extremity. 

5.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus. 

6.  Entitlement to an evaluation in excess of 10 percent for hypertension.   

7.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.   
8.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.   

9.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.   

10.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.   

11.  Entitlement to a compensable evaluation for impotence.  

12.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to August 1970, and October 1970 to September 1971.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2010, the Veteran submitted a completed and signed VA Form 21-4142, Authorization and Consent to Release Information, to obtain treatment records from Choctaw Nation Hospital.  To date, there is no indication that the RO attempted to obtain these records on the Veteran's behalf.  Therefore, this matter must be remanded to obtain those records. 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran (to include filling out a new VA Form 21-4142, Authorization and Consent to Release Information) obtain all outstanding treatment records, to specifically include those from Choctaw Nation Hospital.  All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2. Take any necessary actions as result of the remand action above and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

